Citation Nr: 0020772	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  96-12 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis A.

2.  Entitlement to service connection for left leg cramps.

3.  Entitlement to an increased (compensable) rating for a 
bilateral, hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had two periods of service from February 1971 to 
October 1971 (unverified), and from December 1975 to July 
1995.  He served in Southwest Asia (SWA) during the Persian 
Gulf War (PGW), from August 1990 to July 1995.    

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in No. Little 
Rock, Arkansas, which denied the claims on appeal.

The issue of service connection for "leg" cramps has been 
certified to the Board for appellate review.  For 
administrative convenience, a decision on that issue will be 
entered below.  Service connection has been granted for a 
left knee disorder, the residuals of surgery.  It is noted in 
documents, sent to the appellant, that the cramping behind 
the kneecap was noted postoperatively and is considered a 
symptom in the rating assigned for the service connected left 
knee disorder.  Thus, the more appropriate characterization 
of this issue may be entitlement to a separate compensable 
rating for cramping of the left knee.  That issue has not 
been developed for appellate review.  The Board herein will 
enter a decision on the issue of service connection for 
cramping of the left "leg" as unrelated to the already 
service connected left knee pathology.

In view of the guidance of the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), it is noted that in the rating 
decision in December 1995, the RO awarded service connection 
for a bilateral hearing loss disorder, with a noncompensable 
evaluation assigned.  This rating was effective to the date 
of separation from service, based on a review of all the 
pertinent evidence on file. The RO had, based on that review, 
concluded that a higher rating was not in order. The Board 
notes therefore that the issue presented is whether a current 
increased rating is in order for the aforementioned disorder.  
As the RO in the December 1995 rating essentially concluded 
that the aforementioned initial rating granted effective to 
the date of separation from service was the appropriate 
current rating, the issue of the rating for the entire time 
period is for consideration.  As such, the Board can continue 
with its review without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).


FINDINGS OF FACT

1.  To the extent required, the RO has developed all evidence 
necessary for an equitable disposition of the veteran's 
claims.

2.  Service medical records are negative as to complaints, 
findings, or clinical diagnoses of Hepatitis A.

3.  No medical evidence has been presented or secured to 
render plausible a claim that the veteran currently suffers 
from residuals of in-service Hepatitis A.

4.  Leg cramps are a symptom of the service connected left 
knee disability, and are not a separate chronic disability.  
Cramping of the left leg has not been clinically established.

5.  The veteran's bilateral hearing loss disability is 
manifested by average pure tone decibel loss of 28.75 for the 
right ear and 35 for the left ear. Speech recognition ability 
of 76 percent in the right ear and of 82 percent in the left 
ear.  This equates to a hearing acuity of level III, in both 
ears.


CONCLUSIONS OF LAW

1. The claim for service connection for hepatitis A is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).

2.  The claim for service connection for leg cramps is not 
well grounded. 38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2000).

3.  The criteria for a compensable evaluation for a bilateral 
hearing loss have not been met. 38 U.S.C.A. § 1155 (West 1991 
& Supp. 2000); 38 C.F.R. § 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 
4.21, 4.85, 4.87(a), Diagnostic Code (DC) 6100 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service connection claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1999).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 
3.303(d) (1999).  The Board must determine whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question which must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
each claim is well grounded; that is, that each claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
A plausible claim is "one which is meritorious on its own or 
capable of substantiation."  Black v. Brown, 10 Vet. 
App. 279 (1997).  The duty to assist under 38 U.S.C.A. 
§ 5107(a) is triggered only after a well-grounded claim is 
submitted.  See Anderson v. Brown, 9 Vet. App. 542, 546 
(1996); Peters v. Brown, 6 Vet. App. 540, 546 (1994).  
Evidentiary assertions by the person who submits a claim must 
be accepted as true for the purposes of determining whether a 
claim is well-grounded, except where the evidentiary 
assertion is inherently incredible or beyond the competence 
of the person making the assertion.  See Meyer v. Brown, 9 
Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19 
(1993).  

Where the determinative issue is factual rather than medical 
in nature, competent lay testimony may constitute sufficient 
evidence to well ground the claim.  See Caluza v. Brown, 7 
Vet. App. 498, 504 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  For a service-connected claim to be well 
grounded, there must be a medical diagnosis of current 
disability, lay or medical evidence of in-service incurrence 
or aggravation of a disease or injury, and medical evidence 
of a nexus between the in-service injury or disease and 
current disability.  See Epps v. Brown, 9 Vet. App. 341, 343-
44 (1996), aff'd, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, show that 
the veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such a 
condition.  The evidence must be medical in nature, unless it 
relates to a situation where lay evidence is competent.  
However, if chronicity is not applicable, a claim may still 
be well grounded on the basis of continuity of symptomatology 
if the condition was noted during service or during an 
applicable presumptive period and if competent evidence, 
either medical or lay, related the present disorder to that 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

a. Hepatitis A

The veteran maintains that he should be granted entitlement 
to service connection for hepatitis A.  He claims that he was 
diagnosed or developed hepatitis A during a dental procedure 
in service in 1974.  He does not claim any current diagnosis 
of hepatitis, or long-term health problems. 

Service medical records reveal an unverified history given by 
the veteran, of treatment for hepatitis A in 1974 during a 
dental procedure.  He reported being treated at that time 
with a full recovery and return to duty.  While he reported 
several times in medical histories that he had hepatitis 
twice, no hepatitis is shown in the records.  The Board notes 
a September 1980 dental record notation stating, "review 
questionable history of hepatitis noted in 79 health hx."  
The Board further notes the record includes an August 1981 
laboratory report noting negative hepatitis B surface 
antigens.

Several in-service examinations were also silent as to the 
presence of hepatitis.

The separation examination in April 1995 noted a reported 
history of hepatitis in 1974, which resolved in service with 
a full recovery. 

In a VA examination in September 1995, the veteran reported 
contracting type A-hepatitis in 1974.  He was sick for six 
weeks, but has had no problems since.  
The diagnosis was hepatitis-a resolved.

Based upon the foregoing evidence, the Board concludes that 
no medical evidence has been presented or secured to render 
plausible a claim the veteran currently has residuals of in-
service hepatitis. Although acceptable lay evidence may 
constitute competent evidence when it comes to describing 
symptoms or manifestations of a disease, the veteran's 
statements as to symptomatology, without medical evidence of 
an underlying impairment capable of causing the symptoms 
alleged, generally cannot constitute plausible evidence of 
the existence of a current disability for VA service 
connection purposes. Compare Espiritu v. Derwinski, 1 Vet. 
App. 492, 494 (1992), and Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991). In Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992), the Court noted that, "Congress specifically 
limits entitlement for service- connected disease or injury 
to cases where such incidents have resulted in a disability . 
. . In the absence of proof of a present disability there can 
be no valid claim."  The veteran has denied any recurrence of 
the alleged hepatitis-A since his separation from active 
service.  Thus, the veteran's claim is not well grounded in 
the absence of medical or other competent evidence showing 
current residuals of in-service hepatitis.

There are no medical opinions or other competent evidence 
contained in any of the veteran's post-service medical 
records relating any current disorder to any in-service 
finding or event or to any post-service symptomatology. 
Savage, 10 Vet. App. at 497. 

The presentation of a well-grounded claim is a threshold 
issue, and the Board has no jurisdiction to adjudicate a 
claim on the merits unless it is well grounded. Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993). There is no duty to assist 
further in the development of this claim because such 
additional development would be futile. See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Further there is no 
indication that there are records that could be obtained that 
would in any way alter the conclusion reached herein.


b.  Left leg cramps

In claiming service connection for leg cramps, the veteran is 
claiming service connection for symptoms rather than for an 
underlying disability from which the symptoms derive.  The 
service medical records reveal that the veteran injured his 
left knee prior to service in 1972 and underwent a 
meniscectomy.  He reinjured his left knee in March 1975, and 
continued to complain of persistent pain in the left knee.  
In September 1993 he underwent further surgery for a high 
tibial valgus osteotomy for degenerative joint disease of the 
left knee. 

In a VA examination in September 1995, the veteran complained 
of intermittent cramps behind the left knee which began post 
operatively. 

By rating action in December 1995 service connection was 
granted for residuals of a left knee injury and a 10 percent 
rating was assigned.  Service connection for 
left leg cramps was denied as the leg cramps were a symptom 
of the left knee disability and not a separate disability for 
which compensation could be established.  (As noted above, 
the issue of entitlement to a separate compensable rating has 
not been raised or otherwise developed for appellate review.)

With regard to the element of a claim for service connection 
requiring the existence of a current disability, the Board 
notes that a veteran's statements as to subjective 
symptomatology alone, such as leg cramps, without current 
medical evidence of an underlying impairment capable of 
causing the symptom alleged, generally cannot constitute 
plausible evidence of the existence of a current disability 
for VA service connection purposes.  Left "leg" cramps have 
not been clinically established in service or thereafter.  
The veteran claims them secondary to the surgery, but as 
noted, other than cramps in the knees, there is no 
identifiable pathology shown-especially as to the leg. 

Thus, the Board finds that the symptoms of leg cramps for 
which the veteran claims service connection are not shown.  
Accordingly, the claim for service connection for leg cramps 
is not well grounded. 38 U.S.C.A. § 5107(a). 

I. Conclusion

Where a claim is not well grounded it is incomplete, and VA 
is obligated under 38 U.S.C.A. § 5103(a) to advise the 
claimant of the evidence needed to complete his or her 
application.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  In this case, the RO informed the veteran of the 
necessary evidence in the claims form he completed, in its 
notice of rating decision and the statement and supplemental 
statements of the case.  The discussion above informs him of 
the types of evidence lacking, which he should submit for a 
well grounded claim.  However, it has not been shown that any 
records, if available, would satisfy the medical nexus 
requirement in order to make the claim well-grounded.

The Board has examined all the evidence of record with a view 
toward determining whether the veteran notified VA of the 
possible existence of information which would render his 
claim plausible.  However, the Board finds no such 
information present.  See Beausoleil v. Brown, 8 Vet. 
App. 459, 464-65 (1996); Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).


II. Increased (compensable) rating for a bilateral hearing 
loss disability

Initially, the Board determines that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 2000) by virtue of his statements that he 
has incurred an increase in his service-connected hearing 
loss.  See Drosky v. Brown, 10 Vet. App. 251, 254 (1997).  
Further, the Board finds that all relevant facts have been 
properly developed and no additional assistance to the 
veteran is required to comply with the duty-to-assist 
mandated by 38 U.S.C.A. § 5107(a).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability. 38 C.F.R. § 4.1 (1999).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  However, the Board 
will consider only those factors contained wholly in the 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluations will be 
assigned if the disability more closely approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  When, 
after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (1999). 

The degree of impairment resulting from a disability is a 
factual determination with the Board's primary focus upon the 
current severity of the disability. Francisco v. Brown, 7 
Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. 
App. 396, 402 (1994).  The Board is also mindful that it must 
review "all the evidence of record (not just evidence not 
previously considered) once a claimant has submitted a well-
grounded claim for an increased disability rating." Swanson 
v. West, 12 Vet. App. 442 (1999); Hazan v. Gober, 10 Vet. 
App. 511, 521 (1997).  Considering the factors as enumerated 
in the applicable rating criteria, which is the most 
probative evidence to consider in determining the appropriate 
disability rating to be assigned, the Board finds that the 
evidence does not reflect that an increased rating is 
warranted for the veteran's bilateral hearing disorder.  

Current VA regulations also provide that if the schedular 
rating criteria are inadequate, an extraschedular evaluation 
may be assigned commensurate with the impairment of average 
earning capacity if there is an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).

The veteran had a history of sensorineural hearing loss in 
service.  A rating decision in December 1995 awarded service 
connection for a bilateral high frequency hearing loss, and 
assigned a noncompensable rating.  That rating has remained 
in effect until the present time.

In a VA audiometric examination in September 1995, the pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
10
15
40
50
LEFT
N/A
15
20
45
60

The average decibel loss was 29 for the right ear and 35 for 
the left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and of 82 percent in 
the left ear. Pure tone testing indicated a mild to 
moderately severe high frequency sensorineural hearing loss 
in the right ear above 2000 Hz, and moderate to moderately 
severe high frequency sensorineural hearing loss in the left 
ear above 2000 Hz.

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometry 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).

Hearing loss is the organic impairment of hearing acuity. 38 
C.F.R. § 4.87 (1999).  Under the schedular rating criteria 
that became effective December 18, 1987, the evaluation of 
bilateral auditory impairment is based on the results of 
controlled speech discrimination testing together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000, and 
4,000 Hz in each ear.  To evaluate the degree of disability 
from bilateral organic hearing acuity impairment the revised 
rating schedule establishes 11 auditory acuity levels from 
level I, for essentially normal hearing acuity, through level 
XI, for profound deafness. 38 U.S.C.A. § 1155, 1160 (West 
1991); 38 C.F.R. § 4.85 and Part 4, DCs 6100 to 6110 (1999).  

In this case it is noted the September 1995 VA audiometry 
examination resulted in pure tone thresholds and speech 
discrimination findings that equate under the schedule as 
level III in both ears.  A non-compensable disability rating 
is assigned for hearing loss, when hearing acuity is level I 
bilaterally. 38 C.F.R. § 4.85, 4.87, DC 6100.  It is noted 
that the rating criteria for diseases of the ear and other 
sense organs were amended in May 1999, effective from June 10, 
1999, however, application of those revised criteria yields no 
change in the zero-percent rating for the veteran's hearing 
loss.

Finally, there is nothing in the record to suggest such an 
unusual disability picture so as to render application of the 
regular provisions impractical.  It has not been contended or 
otherwise indicated that the hearing loss results in 
hospitalization or other marked interference with employment 
beyond that contemplated by the provisions of the schedule.  
It is not shown that there is actual employment interference.  
As such, further consideration of the provisions of 38 C.F.R. 
§ 3.321 is not indicated.

Since the preponderance of the evidence is against a 
compensable rating, the benefit of the doubt doctrine is 
inapplicable. 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for hepatitis A is denied 
as the claim is not well grounded.

Entitlement to service connection for left leg cramps is 
denied as the claim is not well grounded.

An increased rating for a bilateral hearing loss disability 
is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

